Title: From George Washington to Henry Lee, Jr., 2 April 1797
From: Washington, George
To: Lee, Henry Jr.



Dear Sir,
Mount Vernon 2 Aprl 1797

If this letter should happen to find you in Philadelphia, the intention of it is to bring you acquainted with the situation of Messrs Reed & Ford’s engagement to transfer (after the 28th of March) seventy shares in the Bank of Columbia on your account for my benefit.
On my way home, I placed their obligation in the hands of a Gentleman within the District of Columbia, for the purpose of

having this transfer made. The following extract of his letter to me was received on friday last, but not in time to forward it by the Post of next morning, although I instantly wrote, & took the chance of a letters getting to Messrs Reed & Ford by the Mail of that day; & now enclose a duplicate—open for your perusal before it is delivered.
“Inclosed is Reed & Fords obligation wch you left with me, but on application to one of the Officers in the Bank to transfer to you the shares in question, he informed me it could not be done without a power of Attorney from them to some person in this town to make the transfer. It is suspected by some persons here, they have failed, and to day I was told by a Director they had no shares in the Bank of Columbia; Perhaps you may think it advisable to write on immediately that you may secure yourself in this business.”
This business, my good Sir, you will recollect well, was not of my seeking; that it was not agreeable to me to be paid in that way (because it was the money I wanted)—and that it was to accomodate you, under strong assurances that the obligation of Reed and Ford was as good as the Bank &ca &ca that I yielded to the measure. How far this assertion was well founded, may, (while you are on the Spot) be worthy of enquiry; as my confidence in, and disposition to oblige you, has involved this result.
I would fain hope that that part of the extract which relates to the failure, is without foundation; and for the honor of honest men, & fair dealing, I also hope it will not be found that they have been selling property to which they had no right, & of wch they were not possess’d. At any rate I shall lose what I ought not, & what I should not, if the money had been properly paid for from my unacquaintedness in these matters and from the motives mentioned before I have allow’d forty dollars a share when at the time, and now, the money (if I had been disposed to apply it so) would have procured these shares at thirty three dollars each by which means in twenty eight hundred dollars I sustain a loss of 490—besides loosing the interest on the former sum from the 24th of February until the transfer is made. I am Dear Sir Your Very Hble Servt

Go: Washington

